Case 1:20-cv-06985-LTS-SLC Document 121 Filed 06/03/21 Page 1 of 2

lin Davis Wright 1281 Avenue ofthe Americas
2 Tremaine LLP New York, NY 10020-1104

Michael Goettig
(212) 603-6498 tel
(212) 379-5202 fax

michaelgoettig@dwt.com

June 3, 2021
VIA ECF

Honorable Sarah L. Cave, United States Magistrate Judge
United States District Court, Southern District of New York
500 Pearl Street, Room 1670

New York, New York 10007

Re: Curry v. P&G Auditors, et al., Docket No. 20-cv-06985 (LTS)(SLC)
Your Honor:

This firm represents the defendants named as P&G Auditors and Consultants, LLC, GRC
Solutions, LLC and PGX, LLC (“Contractor Defendants”) in the above referenced action. I
write pursuant to the Court’s request at last week’s oral argument for case law analyzing the
significance of a plaintiff's decision to operate through a business entity on the validity of his or
her claims of entitlement to unpaid overtime, particularly in the context of a motion for notice of
pendency pursuant to 29 U.S.C. § 216(b).

As a threshold matter, in assessing whether an individual is an employee entitled to the
protections of the FLSA, courts in the Second Circuit consider the following:

(1) the degree of control exercised by the employer over the
workers, (2) the workers’ opportunity for profit or loss and their
investment in the business, (3) the degree of skill and independent
initiative required to perform the work, (4) the permanence or
duration of the working relationship, and (5) the extent to which
the work is an integral part of the [alleged] employer’s business.

Brock v. Superior Care, Inc., 840 F.2d 1054, 1058-59 (2d Cir. 1988); see also Hart v. Rick’s
Cabaret Int'l, Inc., 967 F.Supp.2d 901, 912 (S.D.N.Y. 2013). In this respect, the primary
consideration under the FLSA is the “economic reality” of the relationship between the parties —
whether “the workers depend upon someone else’s business for the opportunity to render service
or are in business for themselves.” Brock, 840 F.2d at 1059.

As summarized in Contractor Defendants’ Memorandum of Law in Opposition to
Plaintiffs’ Motion for Collective Action Notice (Docket Doc. No. 82), the investment of time and
resources attendant to establishing a business entity is one factor under the totality of the
circumstances in support of a finding that individuals are in business for themselves. In Saleem

4842-5711-0509v.1 0110703-000003
Anchorage New York Seattle

Bellevue Portland Shanghai
Los Angeles San Francisco Washington, D.C. www.dwt.com
Case 1:20-cv-06985-LTS-SLC Document 121 Filed 06/03/21 Page 2 of 2

Hon. Sarah L. Cave
June 3, 2021
Page 2

v. Corporate Transp. Group, Ltd., the Second Circuit Court of Appeals noted in relevant part that
an arm’s-length agreement between two business entities, while not dispositive, is relevant to
“the parties’ belief about the nature of the relationship.” Such a contract demonstrates the
plaintiffs’ “independence and initiative” in entering into agreements that “best fit their business
plan,” thereby supporting the proposition that the individuals in question were “in business for
themselves.” 854 F.3d 131, 140 (2d Cir. 2017) (collecting cases and affirming the lower court’s
finding that the plaintiffs were independent contractors as a matter of law). See also, e.g.,

Browning v. Ceva Freight, LLC, 885 F.Supp.2d 590 (E.D.N.Y. 2012).

There is a dearth of relevant case law in the Second Circuit addressing the consideration
that should be paid to this fact in the first step of Section 216(b)’s two-step conditional
certification process. However, even at this early stage, the Court should reject Plaintiffs’
contention that the common fact that they and all other AML professionals to whom they seek to
send court-authorized notice operated through business entities weighs in favor of conditional
certification. This is because “the mere classification of a group of [alleged] employees ... as
exempt under the FLSA is not by itself sufficient to constitute the necessary evidence of a
common policy, plan, or practice that renders all putative class members as ‘similarly situated’
for § 216(b) purposes.” Jenkins v. TJX Companies, Inc., 853 F. Supp. 2d 317, 322-23 (E.D.N.Y
2012) (collecting cases and denying plaintiff's motion to distribute notice of pendency).

Contractor Defendants appreciate the Court’s consideration of this submission.
Respectfully submitted,

Davis Wright Tremaine LLP
/s/

Michael Goettig

4842-5711-0509v.1 0110703-000003
